DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0096719 to Dockerty et al. (hereinafter Dockerty).
With respect to Claim 1, Dockerty discloses a transistor (e.g., silicon-on-insulator (SOI) transistor) (Dockerty, Figs. 2, 3a-3e, ¶0017, ¶0027-¶0034) comprising:
       a source (e.g., 36) (Dockerty, Figs. 2, 3a-3e, ¶0028) and a drain (e.g., 38) each implemented as a first type active region (e.g., N+ type region);
       a gate (e.g., 31) (Dockerty, Figs. 2, 3a-3e, ¶0028) implemented relative to the source (36) and the drain (38) such that application of a voltage to the gate (e.g., the gate layer over the body region being operative to induce a channel in the body region between the source region and the drain region) (Dockerty, Figs. 2, 3a-3e, ¶0017, ¶0028) results in formation of a conductive channel between the source and the drain, the gate (31) having a width direction (e.g., a horizontal direction in Fig. 2) and an end shape (e.g., the extended gate area 31a-31c extended from the edge X of the gate on the source side) (Dockerty, Figs. 2, 3a-3e, ¶0030) including one or more extensions perpendicular (e.g., extended in a vertical direction in Fig. 2) to the width direction to form an L shape or a T shape; and
       a body (e.g., body contact by a P+ diffusion 32a/32c) (Dockerty, Figs. 2, 3a-3e, ¶0029) configured to provide the conductive channel upon the application of the voltage to the gate, the body (32a/32c) implemented as a second type active region (e.g., P+ type region 32a/32c) that butts along an interface (e.g., a vertical interface  in Fig. 2 between the N+ source 36 and P+ diffusion region 32a) with the first type active region (e.g., N+ type source region 36) on the source side (Dockerty, Figs. 2, 3a-3e, ¶0032) at a respective area not covered by the gate (31), and does not butt with the first type active region on the drain side at a respective area not covered by the gate (31), the body (32a/32c) dimensioned to extend from the interface to an edge (e.g., corresponding to an edge of the extended gate area 31a) along the width direction, both of the interface and the edge being at respective locations within the end shape (31a/31c) along the width direction, the second type active region (32a/32c) included within a second type dopant region (e.g., P+ diffusion region 32a/32c having a doping concentration and extended outside of the N+ source region 36 and the extended gate area 31a) (Dockerty, Figs. 2, 3a-3e, ¶0029) having a first edge at the interface and a second edge at a location beyond the end shape (31a/31c) along the width direction.
Note, limitations “a second type implant region” are directed towards the process (e.g., implantation process) of making a second type region including a dopant concentration.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a second type implant region” only requires a structure, a second type dopant region, which does not distinguish the invention from Dockerty, who teaches the structure as claimed.
Regarding Claim 2, Dockerty discloses the transistor of claim 1. Further, Dockerty discloses the transistor wherein the first type active region includes an N+ active region (e.g., N+ type source region 36 and N+ type drain region 38) (Dockerty, Figs. 2, 3a-3e, ¶0028, ¶0029), and the second type active region includes a P+ active region (e.g., P+ type body contact region 32a/32c).
Regarding Claim 3, Dockerty discloses the transistor of claim 1. Further, Dockerty discloses the transistor further comprising an insulator layer (e.g., SOI structure including a buried oxide layer 41) (Dockerty, Figs. 2, 3c-3e, ¶0028, ¶0029) implemented under the body (32a/32c), such that the body (32a/32c) is a floating body.
Regarding Claim 4, Dockerty discloses the transistor of claim 1. Further, Dockerty discloses the transistor further comprising a gate oxide layer (e.g., a gate layer 31 is insulated from the silicon layer by a gate dielectric) (Dockerty, Figs. 3c-3e, ¶0028, ¶0029, ¶0024) is between the gate (31) and the body (32a/32c).
Regarding Claim 5, Dockerty discloses the transistor of claim 1. Further, Dockerty discloses the transistor wherein the second type active region (e.g., the P+ type body contact region 32a/32c) (Dockerty, Figs. 3c-3e, ¶0028, ¶0029) of the body butting with the first type active region (e.g., the N+ type source region 36) of the source results in electrical potentials of the source and the body to be approximately same (e.g., the P+ type body contact region 32a/32c is directly connected to the N+ type source region 36, thus, the body region 32a/32c has approximately same potential applied to the source region 36).
Regarding Claim 14, Dockerty discloses the transistor of claim 1. Further, Dockerty discloses the transistor wherein the gate (e.g., the gate 31 including the extended gate areas 31a and 31c) (Dockerty, Figs. 3c-3e, ¶0028, ¶0029) has first (31a) and second (31c) ends along a width direction of the gate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,504,291 to Maeda et al. (hereinafter Maeda) in view Dockerty (US 2002/0096719).
With respect to Claim 1, Maeda discloses a transistor (e.g., MOS transistor on SOI substrate) (Maeda, Fig. 10, Col. 3, lines 50-67; Col. 4, lines 1-35; Col. 8, lines 7-67; Col. 9, lines 1-16) comprising:
       a source (e.g., SR) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 32-42) and a drain (e.g., DR) each implemented as a first type active region (e.g., n+ type region);
       a gate (e.g., 12) (Maeda, Fig. 10, Col. 8, lines 11-21) implemented relative to the source (SR) and the drain (DR) such that application of a voltage to the gate (e.g., a voltage is applied to the gate 12 through the gate contact pad) (Maeda, Fig. 10, Col. 8, lines 11-21) results in formation of a conductive channel between the source and the drain, the gate (12) having a width direction (e.g., a vertical direction in Fig. 10) and an end shape (GP) including one or more extensions perpendicular to the width direction to form a T shape; and
       a body (e.g., a body contact region BD) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 32-42) configured to provide the conductive channel upon the application of the voltage to the gate, the body implemented as a second type active region (e.g., p+ type region)  that butts along an interface with the first type active region (e.g., n+ type region) on the source side at a respective area not covered by the gate (12), and does not butt with the first type active region on the drain side at a respective area not covered by the gate, the body (BD) dimensioned to extend from the interface to an edge along the width direction, the second type active region (e.g., p+ type region within the body contact BD formed by ion implantations process) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 7, lines 27-30) included within a second type implant region having a first edge at the interface.
Further, Maeda does not specifically disclose that both of the interface and the edge being at respective locations within the end shape along the width direction, the second type active region included within a second type implant region having a second edge at a location beyond the end shape along the width direction.
However, Dockerty teaches a silicon-on-insulator (SOI) transistor (Dockerty, Figs. 2, 3a-3e, ¶0017, ¶0027-¶0034) comprising a P-type body (34) including body contact regions (e.g., P+ diffusion 32a/32c) (Dockerty, Figs. 2, 3a-3e, ¶0029), wherein the body (32a/32c) forms an interface (e.g., a vertical interface  in Fig. 2 between the N+ source 36 and P+ diffusion region 32a) with the first type active region (e.g., N+ type source region 36) on the source side (Dockerty, Figs. 2, 3a-3e, ¶0032) at a respective area not covered by the gate (31) to lower the source-to-body resistance of the SOI transistor . The body (32a/32c) of Dockerty is dimensioned to extend from the interface to an edge (e.g., corresponding to an edge of the extended gate area 31a/31c) along the width direction, and both of the interface and the edge being at respective locations within the extended gate area (31a/31c) along the width direction, as required by claim 1. Further, the body (32a/32c) of Dockerty includes a dopant concentration (Dockerty, Figs. 2, 3a-3e, ¶0029) and extends outside of the N+ source region (36) and the extended gate area (31a) and has a first edge at the interface and a second edge at a location beyond the extended gate area (31a/31c) along the width direction, as required by claim 1.
Thus, a person of ordinary skill in the art would recognize that forming P+ type regions as a body contact region across the edges of the N+ type source regions to be connected to the P- type body of the SOI transistor as taught by Dockerty, wherein the body contact region is formed by implantation process as taught by Maeda would result in a structure wherein, both of the interface and the edge being at respective locations within the end shape along the width direction, the second type active region included within a second type implant region having a second edge at a location beyond the end shape along the width direction, as required by claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transistor of Maeda by forming a gate having an extended gate area and P+ type regions as a body contact region forming an interface with the source region as taught by Dockerty, wherein the body contact region extends beyond the source region and the extended gate area as taught by Dockerty to have the transistor comprising both of the interface and the edge being at respective locations within the end shape along the width direction, the second type active region included within a second type implant region having a second edge at a location beyond the end shape along the width direction in order to lower the source-to-body resistance of the SOI transistor, and to provide improved body contact for the SOI transistor (Dockerty, ¶0016, ¶0017, ¶0027, ¶0030, ¶0034).
Regarding Claim 2, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the first type active region includes an N+ active region (e.g., n+ type source region SR and n+ type drain region DR) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 32-42), and the second type active region includes a P+ active region (e.g., p+ type body region BD).
Regarding Claim 3, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor further comprising an insulator layer (e.g., SOI structure including the insulating layer 2) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 30-42) implemented under the body (BD), such that the body (BD) is a floating body.
Regarding Claim 4, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor further comprising a gate oxide layer (11/110) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 43-50) is between the gate (12) and the body (BD).
Regarding Claim 5, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the second type active region (e.g., the p+ type body contact region BD) (Maeda, Fig. 10, Col. 8, lines 11-21) of the body butting with the first type active region (e.g., the n+ type source region SR) of the source results in electrical potentials of the source and the body to be approximately same (e.g., the p+ type body contact region BD is directly connected to the n+ type source region SR, thus, the body region has a potential applied to the source electrode SR).
Regarding Claim 6, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the gate (12) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 30-50) has a symmetric shape about a line along a width direction of the gate.
Regarding Claim 14, Maeda in view of Dockerty discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the gate (12) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 43-50) has first and second ends along a width direction of the gate.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891